ON MOTION TO DISMISS APPEAL AND TO DISSOLVE STAY ORDER, AND ALTERNATIVELY FOR BOND
LOTTINGER, Judge.
Special Development, Inc., plaintiff-ap-pellee in number 14185 and defendant-ap-pellee in number 14186 has filed this motion to dismiss the appeal, and to dissolve the stay order and alternatively for a bond in this matter.
Appellee contends that the suspensive appeal bond was not timely filed, and thus the suspensive appeal should be dismissed. There is no argument that the motion and order for appeal was timely. Appellant in opposition to the motion has informed this court that a check in the amount of the bond was filed with the clerk of the trial court at the same time as the motion and order of appeal was filed, but through inadvertence and error, the amount of the check was incorrectly posted in the clerk of court’s office. The clerk of the trial court has informed this court by a supplement to the record that a check representing the amount of the security for the suspensive appeal was properly filed in his office on September 22, 1980, which was timely.
Therefore, inasmuch as security for the suspensive appeal was timely filed, the motion to dismiss the appeal, dissolve the stay order, and alternatively for bond is denied at mover-appellee’s costs.
MOTION DENIED.